                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,         )
                                  )
v.                                )           CR606-026
                                  )
CHARLES WILLIS,                   )
                                  )
     Defendant.                   )

                                ORDER

     Before the Court is defendant’s motion for new counsel. Doc. 1720.

The Court scheduled this matter for a hearing to inquire into the reasons

for defendant’s dissatisfaction with his court-appointed attorney. At that

hearing defendant indicated that he was displeased with his counsel’s

lack of urgency to review certain key evidence in the Government’s case

against him and refusal to turn that evidence over to a family member

for review.

     Having demonstrated his indigency to the Court, Willis “has an

absolute right to be represented by counsel, but he does not have a right

to have a particular lawyer represent him . . . , nor to demand a different

appointed lawyer except for good cause.” Thomas v. Wainwright, 767 F.2d

738, 742 (11th Cir. 1985); see Morris v. Slappy, 461 U.S. 1, 11-15 (1983)

(declining to create a Sixth Amendment right to a “meaningful attorney-
client relationship”). Good cause for substitution requires a showing that

a defendant’s appointed counsel cannot provide adequate assistance for

one of several reasons, such as a conflict of interest, a complete

breakdown in communication, or an irreconcilable conflict between

counsel and his client. United States v. Young, 482 F.2d 993, 995 (5th

Cir. 1973). As explained by the Court at the hearing, mere disagreement

in strategy is not good cause to replace counsel. Only if another attorney

lodges his notice of appearance to the docket, including an attorney

retained by defendant’s family, will Ms. Hastay be relieved of her

obligation to represent defendant during his revocation proceedings.

     As established at the hearing, defendant’s counsel, Ms. Hastay, is

an experienced litigator who is able and willing to represent defendant

at any stage of this revocation proceeding. To the extent defendant seeks

replacement counsel at public expense, that motion is DENIED.

Wainwright, 767 F.2d at 742.

     One further matter remains. Willis has filed a pro se motion to

revisit the issue of his detention. Doc. 1719. The Local Rules, however,

do not permit a criminal defendant who is represented by counsel to file

any document pro se without prior leave. See S.D. Ga. L. Crim. R. 44.2

                                    2
(“Absent prior leave of Court, a defendant represented by counsel may

not file a motion, brief, or other paper pro se, except for a motion for the

appointment of new counsel or a motion to proceed pro se.”); see also Cross

v. United States, 893 F.2d 1287, 1291-92 (11th Cir. 1990) (a defendant

who is represented by counsel has no right to act as his own co-counsel,

i.e. there is no right to “hybrid representation” partly by counsel and

partly by defendant). That motion is thus DENIED as moot.

     SO ORDERED, this 15th           day of May, 2019.



                                   ______________________________
                                    __________________________
                                   CHRIS
                                       STO
                                         OPH R L. RAY
                                    HRISTOPHER
                                           HER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     3
